Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 10, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  145974-5 & (18)(19)                                                                                  Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellant,                                                                                      Justices

  v                                                                 SC: 145974
                                                                    COA: 312637
                                                                    Macomb CC: 2011-003839-FC;
  STANLEY G. DUNCAN,                                                2011-004304-FC
           Defendant-Appellee.

  _________________________________________/
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellant,
  v                                                                 SC: 145975
                                                                    COA: 312638
                                                                    Macomb CC: 2011-004401-FC
  VITA DUNCAN,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the October 8, 2012 orders of the Court of Appeals is
  considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we
  REMAND these cases to the Court of Appeals for consideration as on leave granted. We
  DIRECT the Court of Appeals to expedite its consideration of these cases.

         The motion for stay is GRANTED. Trial court proceedings are stayed pending the
  completion of this appeal. On motion of a party or on its own motion, the Court of
  Appeals may modify, set aside, or place conditions on the stay if it appears that the
  appeal is not being vigorously prosecuted or if other appropriate grounds appear.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 10, 2012                    _________________________________________
         d1010                                                                 Clerk